2. Human rights in Syria
The next item is the debate on six motions for resolutions on human rights in Syria.
author. - (FR) Mr President, my interest in Syrian affairs is common knowledge; I have always taken the view that isolating that country would do no good at the international level and would do nothing to advance peace in the region, and it is for that reason that I am a supporter of the plan for an association agreement, which has been put on ice ever since the assassination of Rafiq Hariri. Commitment to Syria and friendship with it also imply, however, that we do not mince our words when fundamental rights are violated, and that is why I take a critical line on, and indeed denounce, the political repression under which all the opposition, of whatever tendency, currently labour.
Most of the prisoners for whose release we are calling today are people we have met; they are almost friends, and none of them, when speaking with us, talked in terms of recourse to any means other than legal and peaceful ones in democratising the country that they all love passionately. When a country turns on those who love it passionately, when it stifles freedom of expression, it puts itself in danger, and I would not want to see Syria doing that to itself.
Today, we are calling for the release of Michel Kilo, Mahmoud Issa, Suleiman Achmar, Faek El Mir, Aref Dalila, Kamal al-Labwani and Anouar Bunni, who must be set at liberty. I would therefore appreciate it if the Council and the Commission were to pass this message on to the Syrian Government and if that body were to give it a very great deal of attention, for the message is a serious one.
Moreover, it would be good if Syria were to firmly declare itself in favour of there being an international criminal tribunal under Chapter 6 to try Hariri's assassins; the international community would appreciate such a gesture, which would facilitate an exit from the political stalemate with which Lebanon is struggling, a stalemate that encourages recurrent bloody conflicts and offers forebodings of a period of violence and instability. It is common knowledge that Syria's adopting such a position, far from being an interference in Lebanese affairs, would, on the contrary, make it possible to break the deadlock and, above all, to put a stop to the rumours that give people cause to think that Syrian could, in an underhand way, frustrate the establishment of such a criminal tribunal.
author. - (NL) Syria is a permanently recurring item on our agenda. The European Union is keen to strike up good and intense relations with that country in the framework of the Neighbourhood Policy involving countries around the Mediterranean. The chaos in its neighbour, Iraq, is yet another reason why stability in Syria would be valuable.
Syria, however, is a dictatorship that does not tolerate internal opposition. For Christians and Kurds, it is, to say the least, an unpleasant place to be. Although it is not a theocratic state with sympathies towards Muslim fundamentalism, it does consider Iran - which is a theocratic dictatorship - as an ally.
In Lebanon, it gives its backing to Lebanese and Palestinian Muslim fundamentalists, as long as they help to build up Syrian influence in its small neighbour. Lebanon is considered - albeit wrongly so - as an area that has been cut off from Syria as a result of European intervention. The conflict with Israel is being carefully nourished, because the tension that this brings with it means that the Syrians could well consider the continued existence of the regime as the lesser of two evils.
There is no improvement in sight. Both an aggressive attitude towards Syria and friendly relations with this regime are counterproductive. The only thing that can contribute to long-term improvement is support for Syrian refugees and Syrian opponents in prison and in exile.
I would like to finish off by saying that those who have recently become the victims of restrictions on freedom, like Michel Kilo who has been to visit this Parliament before, need our undivided attention.
author. - Mr President, the annual report on the human rights situation in Syria for 2006 makes very grim reading indeed. Scores of arbitrary arrests and detentions of political opposition figures, reformists and human rights and civil society activists have taken place. In addition, documented reports of torture used as a routine and systematic interrogation method of extracting confessions are found in abundance. Furthermore, corrupt members of the Syrian judiciary, both civil and military, have been passing draconian sentences, including life incarceration and death sentences, influenced mainly by political motives.
We call upon the Syrian Government, in the face of international condemnation, to at last make a serious effort to improve respect for the human rights of its citizens or face the consequences, which I hope, with some reservation, will be forthcoming and drastic.
author. - (DE) Mr President, Damascus is one of the oldest cities in the world, and present-day Syria is an ancient cultural area in which several peoples and religions have coexisted - peacefully, for the most part - for centuries, and where close cooperation between Muslims and Christians still exists. Mr Dess and I are particularly involved with the dialogue between these religions, which certainly has a good chance of success in that country - being an Arab country that is not Islamist and is very important throughout the region. All the more regrettable, then, that a regime has established itself there that, under Ba'athist national socialism, is victimising, persecuting and repressing people, subjecting them to show trials and taking political prisoners - and this at a time when our need for Syria's help in achieving peace in the region is more pressing than ever.
I am not one of those who believe in the complete isolation of Syria. The country has an ancient tradition; one that should be harnessed to build peace. Without Syria there can be no peace in the Middle East, no peace in Lebanon and no resolution of the Iraq problem. For this very reason, however, we cannot accept violations of human rights, such as the repression of Kurds and others on the flimsiest grounds, and so we would appeal to Syria to return to a policy of dialogue and cooperation. We are prepared to engage in this, but not with a regime that lacks the fundamental will to respect democracy and the rule of law. It is impossible to conduct a reasonable foreign and security policy and reasonable economic relations with a country that shows contempt for fundamental human rights. This should be a clear signal to Syria, therefore, to change its course and return to the path of cooperation.
author. - (PL) Mr President, the ongoing human rights abuses in Syria are reaching a frightening scale. The Syrian Government is drastically restricting freedom of speech, assembly and association of any kind. The Syrian authorities continue to pursue a policy of intimidation and imprisonment when dealing with human rights defenders and peaceful critics of the policies of the current government.
Following the Beirut-Damascus declaration, which was signed in May of 2006, and which appealed for improved relations between Lebanon and Syria, the Syrian security forces arrested a dozen or so people for expressing views in this declaration that were different to the those of the Syrian Government. Those arrested included the brilliant writer Michel Kilo and the human rights campaigner Anwar al-Bunni. Thousands of political prisoners remain in prison without ever having been sentenced. The year 2006 passed without the Syrian authorities providing any information on the fate of 17 000 people arrested by the Syrian security forces. They were mainly members of the banned organisation Muslim Brotherhood, Syrian activists arrested in the 1980s and a few hundred Lebanese and Palestinian citizens arrested in Syria and Lebanon by the Syrian security forces, as well as by the Syrian-controlled Lebanese and Palestinian military police.
As representatives of the European Union, we have to decisively oppose further repression and human rights abuses in Syria, as we jointly stated in today's resolution.
Mr President, the Commission, together with Member States, is following the situation in Syria very closely.
Since our last debate at the June 2006 part-session there have been a few positive developments. I would like to point out that a human rights contact was appointed in January 2007 in the Syrian Ministry of Foreign Affairs. We also consider it positive that the EU is granted regular access to trials at the High State Security Court, the Military Court and the Criminal Court.
However, we regret that none of the promises of political openness have been transformed into action - for instance, the relaxation of the emergency law, the adoption of a multi-party law, the granting of citizenship to stateless Kurds or the declaration of the National Council for Human Rights. We also deplore the disproportionate sentences pronounced against prominent civil society activists in recent weeks. We cannot accept that they are jailed only because they have expressed themselves freely.
We call again for the release of all political prisoners in Syria. To give an example, all our attempts to help Mr Anwar al-Bunni have led to a dead end. Today Mr al-Bunni was sentenced to five years in prison merely for denouncing torture and poor prison conditions in Syria and fined EUR 1500 for allegedly not respecting Syria's law when setting up the training centre, also financed by European Funds.
For several years the Commission has been supporting the modernisation process in Syria through a range of activities. We have seen very encouraging results in the economic field. We sincerely hope that these will spread to the political sphere. We will continue to encourage Syria to respect this obligation and the UN Convention on Civil and Political Rights and Torture. I am sure that the European Parliament will give its support to these efforts by the Commission.
The debate is closed.
The vote will take place at the end of the debates.